Matter of Nassair S. (Chareshma T.) (2016 NY Slip Op 08014)





Matter of Nassair S. (Chareshma T.)


2016 NY Slip Op 08014


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Sweeny, Saxe, Kapnick, Gesmer, JJ.


2332 2331 2330

[*1]In re Nassair S., and Others, Children under Eighteen Years of Age, etc., Chareshma T., Respondent-Appellant, Administration of Children's Services, Petitioner-Respondent.


The Bronx Defenders, Bronx (Saul Zipkin of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Victoria Scalzo of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the children.

Order of disposition, Supreme Court, Bronx County (Joan L. Piccirillo, J.), entered on or about October 6, 2014, to the extent it brings up for review fact-finding orders, same court and Judge, entered on or about March 20, 2014, which found that respondent mother neglected the subject children, unanimously affirmed, without costs.
A preponderance of the admissible evidence supports the court's finding that the mother neglected the subject children by leaving them with their grandmother, who agreed to care for them for just one day, and then failing to return for the next ten days, at which point the grandmother left the children in the hallway outside of another relative's home (see Matter of Clarissa S.P. [Jaris S.], 91 AD3d 785 [2d Dept 2012]; see also Matter of Charisma D. [Sandra R.], 115 AD3d 441 [1st Dept 2014]; Matter of Victor V., 261 AD2d 479 [2d Dept 1999], lv denied 93 NY2d 819 [1999]). The caseworker's testimony that the mother told her that she had not seen the children for those ten days, despite having asked the grandmother to watch them for one day, was admissible as an admission against interest of a party (see Matter of Jermaine J. [Howard J.], 121 AD3d 437, 438 [1st Dept 2014]). The mother made no offer of proof concerning the remainder of her statement to the caseworker, which she sought to elicit under the rule of completeness, so that the issue is not preserved for appeal (see People v Berlin, 39 AD3d 351, 352-353 [1st Dept 2007], lv denied 9 NY3d 840 [2007]). Based on the mother's failure to testify concerning the neglect allegations against herself, the court was entitled to draw the strongest inference against her that the opposing evidence permits (see
Matter of Michael P. (Orthensia H.), 137 AD3d 499, 500 [1st Dept 2016]; Matter of Serenity P. [Shameka P.], 74 AD3d 1855 [4th Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK